                                                                      Case 2:20-cv-01281-RFB-VCF Document 11 Filed 09/14/20 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1    Nevada Bar No. 9086
                                                           2
                                                                Shawn W. Miller, Esq.
                                                                Nevada Bar No. 7825
                                                           3    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           4    Henderson, Nevada 89052
                                                           5
                                                                Phone: (702) 848-3855
                                                                dkrieger@kriegerlawgroup.com
                                                           6    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           7    Janice L. Vazzana
                                                           8

                                                           9
                                                                                                UNITED STATES DISTRICT COURT
                                                           10

                                                           11
                                                                                                     DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12    JANICE L. VAZZANA,                                 Case No.: 2:20-cv-01281-RFB-VCF
                         Henderson, Nevada 89052




                                                           13                      Plaintiff,
                                                           14
                                                                                                                    STIPULATION AND ORDER EXTENDING
                                                                        vs.                                         TIME FOR PLAINTIFF TO FILE
                                                           15                                                       RESPONSE TO DEFENDANT’S MOTION
                                                                 GEICO INSURANCE AGENCY, INC.,                      TO DISMISS
                                                           16

                                                           17
                                                                                    Defendant.                                    (First Request)

                                                           18
                                                                       JANICE L. VAZZANA (“Plaintiff”), by and through her counsel, together with GOVERNMENT
                                                           19

                                                           20   EMPLOYEES INSURANCE COMPANY, GEICO ADVANTAGE INSURANCE COMPANY, and

                                                           21   GEICO CHOICE INSUANCE COMPANY, erroneously listed in the caption as “Geico Insurance
                                                           22   Agency, Inc.” (“GEICO”), by and through its counsel, collectively the “Parties”, hereby stipulate and
                                                           23
                                                                agree to extend the time for Plaintiff to file a response to GEICO’S Notice of Motion and Motion to
                                                           24
                                                                Dismiss; Memorandum of Points & Authorities (“Motion”) and shows the Court as follows:
                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                              -1-
                                                                       Case 2:20-cv-01281-RFB-VCF Document 11 Filed 09/14/20 Page 2 of 2




                                                                        1.     The Motion was filed on September 2, 2020 and appears on the docket as ECF #8.
                                                           1

                                                           2
                                                                Plaintiff’s response to the Motion is currently due on or before September 16, 2020. Plaintiff has

                                                           3    requested a two-week extension of time to respond to the Motion to September 30, 2020
                                                           4            2.     The reason for the extension is because Plaintiff’s counsel needs additional time to fully
                                                           5
                                                                analyze, research and fully respond to the legal issues raised in the Motion under the Electronic Funds
                                                           6
                                                                Transfer Act (EFTA).
                                                           7

                                                           8
                                                                        3.     The extension is not sought for an improper purpose. This is Plaintiff’s first request and

                                                           9    GEICO has agreed to the requested extension of time. Additionally, the short extension will not prejudice
                                                           10   the Parties.
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                                        Stipulated and Agreed: Dated September 14, 2020.
                                                           12
                         Henderson, Nevada 89052




                                                           13
                                                                        Submitted by:                                      No Opposition:

                                                           14
                                                                        /s/ Shawn W. Miller              .                 /s/ Jonathan W. Carlson          .
                                                           15           David H. Krieger, Esq.                             Jonathan W. Carlson, Esq.
                                                                        Shawn W. Miller, Esq.                              McCORMICK,BARSTOW, SHEPPARD,
                                                           16
                                                                        KRIEGER LAW GROUP, LLC                             WAYTE & CARRUTH, LLP
                                                           17           2850 W. Horizon Ridge Pkwy., Suite 200             8337 West Sunset Road, Suite 350
                                                                        Henderson, Nevada 89052                            Las Vegas, Nevada 89113
                                                           18           Attorneys for Plaintiff                            Attorneys for GEICO
                                                           19

                                                           20
                                                                                            ORDER GRANTING EXTENSION OF TIME
                                                           21

                                                           22           IT IS SO ORDERED.                       ________________________________
                                                                                                                RICHARD F. BOULWARE, II
                                                           23                                                     ________________________________________
                                                                                                                UNITED
                                                                                                                  UNITEDSTATES     DISTRICT
                                                                                                                          STATES DISTRICT     JUDGE
                                                                                                                                           JUDGE
                                                           24
                                                                                                                DATED this 14th day of September, 2020.
                                                           25                                                    Dated: __________________________________
                                                           26

                                                           27

                                                           28




                                                                                                                -2-
